Abatement Order filed November 3, 2014.




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-14-00600-CV
                                   ____________

   IN RE LARRY TAYLOR, IN HIS OFFICIAL CAPACITY AS STATE
                 SENATOR FOR DISTRICT 11, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               212th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 14CV0395

                            ABATEMENT ORDER

      On July 24, 2014, relator Larry Taylor, in his official capacity as State
Senator for District 11, filed a petition for writ of mandamus, asking this court to
compel the Honorable Bret Griffin, presiding judge of the 212th District Court of
Galveston County, to vacate an order that denied relator’s motion to quash a
deposition subpoena and subpoena duces tecum or for a protective order, and that
granted a motion to compel the deposition of relator.

      On October 29, 2014, relator filed a letter informing this court that the
parties in the underlying litigation have reached a settlement agreement in
principle, but that the settlement has not yet been finalized. Relator further writes
that the real party in interest has represented that in the event settlement of the
underlying litigation is finalized, the real party in interest no longer will pursue the
challenged discovery.

      Based on the foregoing representations, we order this original proceeding
abated pending the outcome of the efforts by the parties to the underlying litigation
to finalize the settlement. Therefore, without expressing any opinion on the merits
of relator’s petition, we abate this original proceeding, treat it as a closed case, and
remove it from the court’s active docket. This court will consider an appropriate
motion filed by either party to dismiss or reinstate this original proceeding,
including a motion for temporary relief, as appropriate.

      We further direct relator to advise this court of the status of the settlement
discussions in the underlying litigation every thirty (30) days from the date of this
order until this original proceeding is reinstated or dismissed.

      It is so ORDERED.



                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Donovan and Brown.




                                           2